Title: From John Adams to Wiley & Halstead, 30 July 1821
From: Adams, John
To: Wiley & Halstead



Montizillo 30th. July 1821—

I have recieved a letter under this signature dated 22 July 1821 but it must surely be a supposition for the genuine master of the trident which is the sceptre of the ocean never indulged himself in so much flattery nevertheless the institution he recommends has my most cordial approbation. Every institution calculated to alleviate the sufferings & promote the comforts of that brave, generous hardy & intrepid tho’ too often inconsiderate portion of our fellow citizens: the seamen ought to be encouraged; any thing which would teach them to think would be invaluable to them. If I had a book which could assist the design I would endeavour to find means to send it.
I am with profound respect to the true Neptune and no ill will to the immaginary one / his humble Servant—
J. Adams